Opinion issued January 28, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00418-CV
                           ———————————
                       CHARLEY HUNTER, Appellant
                                        V.
                 LIBERTY MUTUAL INSURANCE, Appellee


                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 19-DCV-258885


                         MEMORANDUM OPINION

      Appellant Charley Hunter attempts to appeal from the trial court’s no-

answer default judgment signed on June 7, 2019. However, Hunter never filed a

notice of appeal. Instead, his alleged common-law wife, Carolyn Dawson, signed

and filed a notice of appeal on Hunter’s behalf. But Dawson is not an attorney (and
does not hold herself out to be). Like Hunter, Dawson is a pro se litigant in the

proceedings below.

      Under Texas law, if a person is not a member of the state bar or otherwise

granted special permission, that person may not practice law on behalf of another

person—even if the two persons are related or married. See TEX. GOV’T

CODE § 81.102(a) (“[A] person may not practice law in this state unless the person

is a member of the state bar.”); Unauthorized Practice of Law Comm. v. Am. Home

Assur. Co., 261 S.W.3d 24, 29 (Tex. 2008) (“To practice law in Texas, one must

either be licensed by the Court or have special permission.”); Pham v. Harris Cty.

Rentals, L.L.C., 455 S.W.3d 702, 710 (Tex. App.—Houston [1st Dist.] 2014, no

pet.) (holding that property owner who appeared pro se and was not attorney could

not represent wife in action brought by equipment rental subcontractor against

owner and owner’s wife to foreclose mechanic’s lien); Magaha v. Holmes, 886
S.W.2d 447, 448 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding) (per

curiam) (holding that plaintiff’s mother could not act as his attorney because she

was not licensed to practice law).

      This prohibition includes filing a notice of appeal on behalf of another

person. See Premier Assocs., Inc. v. Louetta Shopping Ctr. Houston, L.P., No. 01-

12-00369-CV, 2012 WL 4243802, at *1 (Tex. App.—Houston [1st Dist.] Sept. 20,

2012, no pet.) (per curiam) (mem. op.) (“[A] person proceeding pro se cannot file a


                                        2
notice of appeal on behalf of another person.”); see also TEX. R. APP. P. 9.1(b) (“A

party not represented by counsel must sign any document that the party files . . .

.”).

       Because Dawson is not a member of the state bar and has not otherwise

received special permission to practice law on Hunter’s behalf, she lacked the

authority to sign and file Hunter’s notice of appeal. Accordingly, no timely notice

of appeal has been filed on Hunter’s behalf. See TEX. R. APP. P. 26.1 (setting

deadlines for filing notice of appeal). Without a timely filed notice of appeal, we

lack jurisdiction over Hunter’s appeal. See TEX. R. APP. P. 25.1(a) (“An appeal is

perfected when a written notice of appeal is filed with the trial court clerk.”).

       On November 14, 2019, we gave notice that Hunter’s appeal was subject to

dismissal for want of jurisdiction. No meritorious response was filed showing

grounds for continuing Hunter’s appeal. Accordingly, we dismiss Hunter’s appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).

                                   PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                           3